Exhibit 10.8

Second Amendment to Lease Agreement

This Second Amendment to Lease Agreement (the “Amendment”) is made and entered
into as of December 19, 2012, by and between LEGACY PARTNERS II SAN MATEO PLAZA,
LLC, a Delaware limited liability company (“Landlord”), and CAFEPRESS, INC., a
Delaware corporation (“Tenant”), with reference to the following facts

Recitals

A. Landlord and Tenant (formerly known as CafePress.com, Inc.) have entered into
that certain Office Lease dated as of October 23, 2007 (the “Lease”), and that
certain Commencement Date Agreement dated as of February 8, 2008 (hereinafter,
collectively the “Lease”) for the leasing of certain premises consisting of
approximately 41,929 rentable square feet located at 1850 Gateway Drive, Suites
200 and 300, San Mateo, California (the “Premises”) as such Premises are more
fully described in the Lease.

B. Landlord and Tenant now desire to amend the Lease to (i) extend the Lease
Term, (ii) reduce the size of the Premises by approximately 20,488 square feet
(the “Reduction Premises”), which Reduction Premises are shown on Exhibit A
attached hereto and incorporated herein by this reference, and (iii) otherwise
modify the Lease, all upon the terms and conditions hereafter set forth in this
Amendment.

C. Except as otherwise expressly provided herein to the contrary, all
capitalized terms used in this Amendment shall have the same meanings given such
terms in the Lease.

NOW, THEREFORE, in consideration of the foregoing Recitals and the mutual
covenants contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

1. Termination of Reduction Premises. Subject to the Temporary Space provision
in Section 5 of this Amendment, Landlord and Tenant hereby acknowledge and agree
that the Lease with respect to the Reduction Premises shall terminate and be of
no further force and effect as of 11:59 p.m. on January 31, 2013 (the “RP
Termination Date”). Effective as of the RP Termination Date, the definition of
the “Premises” shall be modified so that the Reduction Premises shall no longer
be included within such definition and from and after the RP Termination Date
the Premises shall consist of approximately 21,441 square feet of rentable area
located in Suite 300. Notwithstanding such termination of the Lease with respect
to the Reduction Premises or surrender of the Reduction Premises pursuant to
Section 2 below, any and all obligations of Tenant under the Lease, as amended
hereby, with respect to the Reduction Premises which are required or intended to
survive any termination or surrender thereof under the terms of the Lease shall
continue to survive such termination and surrender.

2. Surrender of the Reduction Premises. On or prior to the RP Termination Date,
Tenant shall vacate and surrender to Landlord exclusive possession of the
Reduction Premises in good order, repair and condition in accordance with all of
the provisions of the Lease relating thereto, including, without limitation, in
the condition required under Article 15 of the Lease. In the event Tenant fails
to vacate and surrender exclusive possession of the Reduction Premises to
Landlord on or prior to the RP Termination Date (except to the extent Tenant is
permitted to continue to occupy the Reduction Premises in accordance with
Section 5 below) in such condition, the holdover provisions of Article 16 of the
Lease shall apply.

3. Lease Term. The Lease Term, which is currently scheduled to expire on
March 31, 2013 (the “Original Expiration Date”), shall be extended until
March 31, 2018 (the “Revised Expiration Date”). The sixty (60) month period from
and after the Original Expiration Date through the Revised Expiration Date shall
hereinafter be referred to as the “Extended Term”.

4. Condition of the Premises. Tenant shall continue to occupy the Premises in
its then existing condition and state of repair, “AS IS”, and Landlord shall not
be obligated to provide or pay for any improvement, remodeling or refurbishment
work or services related to the improvement, remodeling or refurbishment of the
Premises except as otherwise set forth in Exhibit B attached hereto. The Tenant
Improvements (defined in Exhibit B) shall be installed in accordance with the
terms, conditions, criteria and provisions set forth in Exhibit B attached
hereto and not any other tenant work letter attached to the Lease. Tenant
acknowledges and agrees that the Tenant Improvements shall be described in an
Exhibit B to be attached hereto and shall be installed and constructed by
Landlord in the Premises during the period of Tenant’s occupancy of the
Premises; however the completion of such Tenant Improvements therein shall not
affect Tenant’s obligation to pay Rent and to perform all of Tenant’s covenants
and obligations under the Lease. Tenant hereby expressly (i) agrees that Tenant
shall have no right or claim to any abatement, offset or other deduction of the
amount of Rent payable by Tenant for the Premises due to the installation and
construction of any of the Tenant Improvements (provided, however, this
provision shall not affect Tenant’s rent abatement right provided in Section 7
below), (ii) grants Landlord access to any and all of the Premises to perform
the Tenant Improvements, (iii) waives any rights or claims Tenant may have at
law or in equity with respect to any interference with Tenant’s conduct of its
operations in and about the Premises during the pendency of the work associated
with the Tenant Improvements, (iv) agrees to not interfere, and to not allow any
of Tenant’s agents, employees and representatives to interfere, with Landlord
and its contractors, representatives and consultants in the performance of the
work associated with the completion of the Tenant Improvements, and (v) agrees
that Tenant’s employees, agents, contractors, consultants, workmen, mechanics,
suppliers and invitees shall fully cooperate, work in harmony and not, in any
manner, unreasonably interfere with Landlord or Landlord’s agents or
representatives in performing any of the aforementioned work and any additional
work related thereto.



--------------------------------------------------------------------------------

5. Temporary Space. In the event Tenant fails to substantially complete
construction of the Tenant Improvements in the Premises on or before February 1,
2013, then, pursuant to the terms of this Section 5, Tenant shall have the
right, at Tenant’s option, to continue occupying, on a temporary basis during
the Temporary Space Term (as defined below), that certain space in the Building
known as Suite 200 containing approximately 20,502 total rentable square feet,
and depicted on Exhibit A attached hereto (the “Temporary Space”). In the event
that Tenant desires to exercise such right to continue occupying the Temporary
Space, Tenant shall deliver written notice thereof (which notice may,
notwithstanding the terms of the Lease, be sent via electronic mail to the
Building’s Property Manager and Landlord’s Regional Vice President to email
addresses they have previously provided so long as confirmations of receipt of
such emails are given to Landlord and also so long as written notice is also
sent to Landlord as required under the Lease) to Landlord no later than ten
(10) days prior to the RP Termination Date, in which event, Tenant may continue
to lease Suite 200 for a term (the “Temporary Space Term”) commencing on
February 1, 2013 and expiring on March 31, 2013 and subject to all of the
provisions of the Lease, except as otherwise expressly provided in this
Section 5. Tenant shall pay Base Rent for the Temporary Space during the
Temporary Space Term at a rate of $1.10 per square foot. Tenant shall accept
such space in its then existing condition and state of repair, “AS IS”, and
Landlord shall not be obligated to provide or pay for any improvement,
remodeling or refurbishment work or services related to the improvement,
remodeling or refurbishment of the Temporary Space. Tenant acknowledges that no
representations or warranties of any kind, express or implied, respecting the
condition of the Temporary Space have been made by Landlord or any agent of
Landlord to Tenant, except as expressly set forth herein. Tenant agrees that its
occupancy of the Temporary Space shall be subject to all of the terms, covenants
and conditions as set forth in the Lease and applicable to the Premises,
including, without limitation, the restoration obligations upon surrender of the
Temporary Space at the end of the Temporary Space Term. If Tenant shall fail to
vacate and surrender the Temporary Space in accordance with the provisions of
Section 2 above at the end of the Temporary Space Term, the provisions of
Article 16 of the Lease shall apply.

6. Remeasurement; Tenant’s Share. Landlord and Tenant acknowledge and agree that
Landlord has re-measured the Premises, Building and Project and, effective as of
the date hereof, the parties conclusively deem Suite 200 to be 20,502 rentable
square feet, Suite 300 to be 21,441 rentable square feet and the Building to be
142,911 rentable square feet. Accordingly, effective from and after the RP
Termination Date (but subject to Tenant’s continued payment of Tenant’s Share of
Additional Rent in connection with the Temporary Space, as provided above),
Tenant’s Share of Operating Expenses, Tax Expenses and Utilities Costs for the
Premises as set forth in Section 9.4 of the Summary shall be decreased to 15%.

7. Base Rent. Effective from and after the RP Termination Date, the Summary and
Article 3 of the Lease are hereby modified to provide that the monthly Base Rent
payable by Tenant to Landlord with respect to the Premises (in addition to any
amounts payable with respect to the Temporary Space as provided above) shall be
as set forth in the following schedule:

 

Period

  

Monthly Installment
of Base Rent

   

Monthly Rental Rate per
Rentable Square Foot

 

2/1/13 - 1/31/14

   $ 66,467.10 *    $ 3.10   

2/1/14 - 1/31/15

   $ 68,611.20      $ 3.20   

2/1/15 - 1/31/16

   $ 70,755.30      $ 3.30   

2/1/16 - 1/31/17

   $ 72,899.40      $ 3.40   

2/1/17 - 3/31/18

   $ 75,043.50      $ 3.50   

 

*

Tenant shall not be obligated to pay monthly Base Rent for the third
(3rd) through fourth (4th) months of the Extended Term so long as Tenant is not
in default under the Lease, as more particularly described in the immediately
following sentence. If, at any time, Tenant is in default of any term, condition
or provision of the Lease beyond applicable notice and grace periods, to the
fullest extent permitted by law, any express or implicit waiver by Landlord of
Tenant’s requirement to pay monthly Base Rent during any period of time from and
after the date of this Amendment shall be null and void and Tenant shall
immediately pay to Landlord all Base Rent so expressly or implicitly waived by
Landlord.

8. Base Year. Effective as of the commencement of the Extended Term, Sections
9.1 through 9.3 of the Summary shall be modified to provide that the Base Year
shall be calendar year 2013.

9. Rules and Regulations. Effective as of the Amendment Date, the Rules and
Regulations attached to the Lease as Exhibit D are deleted in their entirety and
the Rules and Regulations attached as Exhibit D to this Amendment are inserted
in lieu thereof.

10. Option to Extend. The parties hereby acknowledge and agree that Landlord has
agreed to extend the Term of the Lease in lieu of Tenant exercising its Option
pursuant to Addendum 1 of the Lease. Therefore, Tenant acknowledges and agrees
that Addendum 1 of the Lease is hereby deleted and the Option contained therein
is null and void and of no further force or effect. Notwithstanding the
foregoing, effective as of the Amendment Date, the following new Extension
Option shall be incorporated into the Lease as Article 25 and made a part
thereof:

“25. Extension Option:

a. Subject to the provisions, limitations and conditions set forth in this
Article 25, Tenant shall have one (1) option (the “Extension Option”) to extend
the Lease Term for five (5) years (the “Extension Term”).

b. Tenant shall have the right to deliver written notice to Landlord of its
intent to exercise this Extension Option (the “Extension Option Notice”). If
Landlord does not receive the Extension Option Notice from Tenant on a date
which is no earlier than twelve (12) months and no less than ten (10) months
prior to the expiration of the Lease Term, all rights under this Extension
Option shall automatically terminate and shall be of no further force or effect.
Upon the proper exercise of this Extension Option, subject to the provisions,
limitations and conditions set forth in this Article 25, the Lease Term shall be
extended for the Extension Term.

 

2



--------------------------------------------------------------------------------

c. The initial Base Rent for the Extension Term shall be equal to the then Fair
Market Rental Rate, as hereinafter defined. As used herein, the “Fair Market
Rental Rate” payable by Tenant for the Extension Term shall mean the Base Rent
for first class office use for comparable space at which non-equity tenants, as
of the commencement of the lease term for the Extension Term, will be leasing
non-sublease, non-equity unencumbered space comparable in size, location and
quality to the Premises for a comparable term, which comparable space is located
in the Building and in other comparable first-class buildings in the San
Mateo/Foster City market area, taking into consideration all out-of-pocket
concessions generally being granted at such time for such comparable space,
including the condition and value of existing tenant improvements in the
Premises. The Fair Market Rental Rate shall include the periodic rental
increases that would be included for space leased for the period of the
Extension Term.

If Landlord and Tenant are unable to agree on the Fair Market Rental Rate for
the Extended Term within ten (10) days of receipt by Landlord of the Option
Notice, Landlord and Tenant each, at its cost and by giving notice to the other
party, shall appoint a competent and impartial commercial real estate broker
(hereinafter “broker”) with at least ten (10) years’ full-time commercial real
estate brokerage experience in the geographical area of the Premises to set the
Fair Market Rental Rate for the Extended Term. If either Landlord or Tenant does
not appoint a broker within ten (10) days after the other party has given notice
of the name of its broker, the single broker appointed shall be the sole broker
and shall set the Fair Market Rental Rate for the Extended Term. If two
(2) brokers are appointed by Landlord and Tenant as stated in this paragraph,
they shall meet promptly and attempt to set the Fair Market Rental Rate. In
addition, if either of the first two (2) brokers fails to submit their opinion
of the Fair Market Rental Rate within the time frames set forth below, then the
single Fair Market Rental Rate submitted shall automatically be the initial
monthly Base Rent for the Extended Term and shall be binding upon Landlord and
Tenant. If the two (2) brokers are unable to agree within ten (10) days after
the second broker has been appointed, they shall attempt to select a third
broker, meeting the qualifications stated in this paragraph within ten (10) days
after the last day the two (2) brokers are given to set the Fair Market Rental
Rate. If the two (2) brokers are unable to agree on the third broker, either
Landlord or Tenant by giving ten (10) days’ written notice to the other party,
can apply to the Presiding Judge of the Superior Court of the county in which
the Premises is located for the selection of a third broker who meets the
qualifications stated in this paragraph. Landlord and Tenant each shall bear
one-half ( 1/2) of the cost of appointing the third broker and of paying the
third broker’s fee. The third broker, however selected, shall be a person who
has not previously acted in any capacity for either Landlord or Tenant. Within
fifteen (15) days after the selection of the third broker, the third broker
shall select one of the two Fair Market Rental Rates submitted by the first two
brokers as the Fair Market Rental Rate for the Extended Term. The determination
of the Fair Market Rental Rate by the third broker shall be binding upon
Landlord and Tenant.

In no event shall the monthly Base Rent for any period of the Extension Term as
determined pursuant to this Article 25, be less than the highest monthly Base
Rent charged during the initial term of the Lease. Upon determination of the
initial monthly Base Rent for the Extension Term in accordance with the terms
outlined above, Landlord and Tenant shall immediately execute an amendment to
the Lease. Such amendment shall set forth, among other things, the initial
monthly Base Rent for the Extension Term and the actual commencement date and
expiration date of the Extension Term. Tenant shall have no other right to
extend the Lease Term under this Article 25 unless Landlord and Tenant otherwise
agree in writing.

d. If Tenant timely and properly exercises this Extension Option, in strict
accordance with the terms contained herein: (1) Tenant shall accept the Premises
in its then “AS-IS” condition and, accordingly, Landlord shall not be required
to perform any additional improvements to the Premises; and (2) Tenant hereby
agrees that it will be solely responsible for any and all brokerage commissions
and finder’s fees payable to any broker now or hereafter procured or hired by
Tenant or who otherwise claims a commission based on any act or statement of
Tenant (“Tenant’s Broker”) in connection with the Extension Option (provided,
Landlord shall be responsible for any commission due to Tenant’s Broker in
connection with the Extended Term pursuant to a separate agreement and any
broker fees payable in connection with brokers determination of the Fair Market
Rental Rate shall be payable by the parties as provided in subsection
(c) above). Tenant hereby further agrees that Landlord shall in no event or
circumstance be responsible for the payment of any such commissions and fees to
Tenant’s Broker, and Tenant shall indemnify, defend and hold Landlord free and
harmless against any liability, claim, judgment, or damages with respect
thereto, including attorneys’ fees and costs.

 

3



--------------------------------------------------------------------------------

e. This Extension Option is personal to Tenant and may not be assigned,
voluntarily or involuntarily, separate from or as part of the Lease (except in
connection with a Permitted Transfer). At Landlord’s option, all rights of
Tenant under this Extension Option shall terminate and be of no force or effect
if any of the following individual events occur or any combination thereof
occur: (1) Tenant has been in default beyond any applicable cure period at any
time during the Lease Term, or is in default beyond any applicable cure period
of any provision of the Lease on the date Landlord receives the Extension Option
Notice; and/or (2) Tenant has assigned its rights and obligations under all or
part of the Lease (except in connection with a Permitted Transfer) or Tenant has
subleased all or part of the Premises in a transfer; and/or (3) Tenant’s
tangible net worth is worse at the time Tenant delivers an Extension Option
Notice or at the commencement of the Extension Term than Tenant’s tangible net
worth on the Amendment Date; and/or (4) Tenant has failed to exercise properly
this Extension Option in a timely manner in strict accordance with the
provisions of this Article 25; and/or (5) Tenant no longer has possession of the
entire Premises pursuant to the Lease, or if the Lease has been terminated
earlier, pursuant to the terms and provisions of the Lease.

f. Time is of the essence with respect to each and every time period described
in this Article 25.

11. Tenant’s Early Termination Option.

11.1 Tenant shall have a one-time option (the “Termination Option”) to terminate
the Lease, effective as of January 31, 2016 (the “Early Termination Date”). The
Termination Option is granted subject to the following terms and conditions:

(i) Tenant delivers to Landlord written notice of Tenant’s election to exercise
the Termination Option (‘Termination Notice”), which notice is given not later
than April 30, 2015 (i.e., nine (9) full calendar months prior to the Early
Termination Date); and

(ii) Tenant is not then in default under the Lease beyond any applicable cure
periods either on the date that Tenant exercises the Termination Option, or
unless waived in writing by Landlord, on the Early Termination Date; and

(iii) Tenant pays to Landlord a cash (or otherwise immediately available funds)
lease termination fee (the “Early Termination Fee”) equal to the aggregate of
(a) any unamortized costs for the construction of the Tenant Improvements and
any unamortized brokerage or leasing commissions incurred in connection with
this Amendment (including interest on such costs at the rate of four percent
(4%) per annum), and (b) three (3) full months of Base Rent, which for purposes
of calculating the Early Termination Fee shall be the Base Rent otherwise
payable by Tenant for the three month period following the Early Termination
Date.

11.2 If Tenant timely and properly exercises the Termination Option, (i) all
Rent payable under the Lease shall be paid through and apportioned as of the
Early Termination Date (in addition to payment by Tenant of the Early
Termination Fee); (ii) neither party shall have any rights, estates,
liabilities, or obligations under the Lease for the period accruing after the
Early Termination Date, except those which, by the provisions of the Lease,
expressly survive the expiration or termination of the Term of the Lease; and
(iii) Tenant shall surrender and vacate the Premises and deliver possession
thereof to Landlord on or before the Early Termination Date in the condition
required under the Lease (as amended hereby) for surrender of the Premises. It
is the parties’ intention that nothing contained herein shall impair, diminish
or otherwise prevent Landlord from recovering from Tenant such additional sums
as may be reasonably necessary for payment of Tenant’s Share of Additional Rent
for the period of the Lease Term prior to the Early Termination Date and any
other sums due and payable under the Lease to the extent such expenses and sums
have accrued prior to the Early Termination Date, including without limitation,
any sums required to repair any damage to the Premises and/or restore the
Premises to the condition required under the provisions of the Lease.

11.3 The Termination Option shall automatically terminate and become null and
void upon the earlier to occur of (i) the breach or default by Tenant of any of
the terms of the Lease beyond any applicable cure periods at any time on or
before the Termination Date; or (ii) the failure of Tenant to timely or properly
exercise the Termination Option as contemplated herein. This Termination Option
may only be assigned as part of the Lease, but subject to the provisions of
Article 14 of the Lease. Time is of the essence with regard to each of the terms
and provisions of this Section 11.

12. Right of First Refusal. Effective as of the Amendment Date, Tenant shall
have a one-time right of first refusal to lease certain space in the Building
known as Suites 150 and 200 pursuant to the provisions of Addendum 1 attached
hereto and incorporated herein by this reference. Landlord and Tenant have
agreed to the right of first refusal in lieu of any rights of first offer to
expand the Premises previously granted to Tenant; accordingly the ROFO Addendum
attached to the Lease is hereby deleted in its entirety and of no further force
or effect.

13. Security Deposit. As of the RP Termination Date, the Summary and Article 20
of the Lease shall be modified to provide that the Security Deposit required
pursuant to the Lease shall be reduced from One Hundred Sixty Thousand Seven
Hundred Twenty-Five and 84/100 Dollars ($160,725.84) (the “Original Security
Deposit”) to One Hundred Thousand Dollars ($100,000.00) (the “Reduced Security
Deposit”). From and after the RP Termination Date, the term “Security Deposit”
shall mean and refer to the Reduced Security Deposit. The Reduced Security
Deposit shall be subject to, and the use and application thereof governed by,
Article 20 of the Lease. Landlord shall refund the difference between the
Original Security Deposit and the Reduced Security Deposit, in an amount equal
to $60,725.84, to Tenant within thirty (30) days of the mutual execution and
delivery of this Amendment.

14. After Hours HVAC. Effective as of the Amendment Date, Section 6.2 of the
Lease is hereby amended by adding the following to the end of such section:
“After hours heating and air-conditioning is available to the Premises at the
current cost of $105.00 per hour, with a two (2) hour minimum. All amounts due
for after hours HVAC usage shall be deemed Additional Rent. The rate for
after-hours heating and air-conditioning to the Premises is subject to change
based upon changes in Landlord’s actual cost to provide such services.”

 

4



--------------------------------------------------------------------------------

15. Transfer Premium. Effective as of the Amendment Date, Section 14.3 of the
Lease is hereby amended by deleting the words “seventy-five percent (75%)” and
inserting in lieu thereof the words “fifty percent (50%)”.

16. Representations of Tenant. Tenant hereby represents and warrants to Landlord
the following: (i) other than the previously approved Subtenant no other person,
firm or entity has any right, title or interest in the Lease; (ii) Tenant has
the full right, legal power and actual authority to enter into this Amendment
and to terminate its lease of the Reduction Premises without the consent of any
person, firm or entity; (iii) this Amendment is legal, valid and binding upon
Tenant and Landlord, enforceable in accordance with its terms; (iv) Tenant has
not done any of the following: (a) made a general assignment for the benefit of
creditors; (b) filed any voluntary petition in bankruptcy or suffered the filing
of an involuntary petition by its creditors; (c) suffered the appointment of a
receiver to take possession of all, or substantially, all of its assets;
(d) suffered the attachment or other judicial seizure of all, or substantially
all, of its assets; (e) admitted in writing to its inability to pay its debts as
they become due; or (f) made an offer of settlement, extension or composition to
its creditors generally. In addition to the foregoing, Tenant is not
contemplating taking any of the aforementioned actions during the period of time
commencing on the date of this Amendment and ending on the date which is
ninety-one (91) days thereafter; and (v), to Tenant’s knowledge, (a) there no
uncured defaults on the part of Landlord, and (b) Tenant has no claim, cause of
action, offset, set-off, deduction, counterclaim or other similar right against
Landlord. Tenant further represents and warrants to Landlord that as of the date
hereof there are no mechanic’s liens or other liens encumbering all or any
portion of the Reduction Premises by virtue of any act or omission on the part
of Tenant, its predecessors, contractors, agents, employees, successors, assigns
or subtenants. The representations and warranties set forth in this Section 16
shall survive the termination of Tenant’s lease of the Reduction Premises and
Tenant shall be liable to Landlord for any inaccuracy or any breach thereof.

17. Brokers. Tenant warrants that it has had no dealings with any real estate
broker or agent in connection with the negotiation of this Amendment other than
Jones Lang LaSalle (“Broker”) whose commission shall be payable by Landlord. If
Tenant has dealt with any person, real estate broker or agent other than Broker
with respect to this Amendment, Tenant shall be solely responsible for the
payment of any fee due to said person or firm, and Tenant shall indemnify,
defend and hold Landlord free and harmless against any claims, judgments,
damages, costs, expenses, and liabilities with respect thereto, including
attorneys’ fees and costs.

18. Nondisclosure of Lease Terms. Tenant acknowledges and agrees that the terms
of the Lease, as amended hereby, are confidential and constitute proprietary
information of Landlord. Disclosure of the terms could adversely affect the
ability of Landlord to negotiate other lease arrangements and/or and impair
Landlord’s relationship with other tenants. Accordingly, Tenant agrees that it,
and its partners, officers, directors, employees, agents (including real estate
brokers) and attorneys, shall not disclose the terms and conditions of the
Lease, as amended, to any public information source or to any other tenant or
apparent prospective tenant of the Building or other portion of the Property, or
to any real estate broker or agent, either directly or indirectly, without the
prior written consent of Landlord unless such disclosure is required by law. For
avoidance of doubt, Landlord acknowledges that Tenant is a publicly-traded
company subject to the rules and regulations of the Securities Exchange
Commission and has filed its Lease in connection with its annual filing
requirements. In the event Tenant breaches its obligations under this Section 18
to keep the terms of this Amendment confidential, Landlord shall have the right
to terminate the Lease, as amended hereby, and to recover from Tenant the costs
incurred by Landlord in entering into this Amendment, and may also exercise such
other remedies as may be available at law or in equity by reason of such breach
by Tenant.

19. Effect of Amendment. Except as modified herein, the terms and conditions of
the Lease shall remain unmodified and continue in full force and effect. In the
event of any conflict between the terms and conditions of the Lease and this
Amendment, the terms and conditions of this Amendment shall prevail.

20. Definitions. Unless otherwise defined in this Amendment, all terms not
defined in this Amendment shall have the meanings assigned to such terms in the
Lease.

21. Authority. Subject to the provisions of the Lease, this Amendment shall be
binding upon and inure to the benefit of the parties hereto, their respective
heirs, legal representatives, successors and assigns. Each party hereto and the
persons signing below warrant that the person signing below on such party’s
behalf is authorized to do so and to bind such party to the terms of this
Amendment.

22. Incorporation. The terms and provisions of the Lease are hereby incorporated
in this Amendment.

///continued on next page///

 

5



--------------------------------------------------------------------------------

///continued from previous page///

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date and
year first above written.

 

“Landlord”:

LEGACY PARTNERS II SAN MATEO PLAZA, LLC,

a Delaware limited liability company

By:   LEGACY PARTNERS COMMERCIAL, L.P.,   a California limited partnership,   as
Manager and Agent for Owner   By:   LEGACY PARTNERS COMMERCIAL, INC.,    
General Partner     By:  

/s/ Debra Smith

      Debra Smith     Its:   Chief Administrative Officer       DRE #00975555  
    BL DRE #01464134 “Tenant”: CAFEPRESS, INC., a Delaware corporation By:  

/s/ Bob Marino

  Name: Bob Marino   Its: CEO By:  

/s/ Kirsten Mellor

  Name: Kirsten Mellor   Its: General Counsel & Secretary

 

* If Tenant is a CORPORATION, the authorized officers must sign on behalf of the
corporation and indicate the capacity in which they are signing. The document
must be executed by the chairman of the board, president or vice president and
the chief financial officer, secretary, assistant treasurer or assistant
secretary, unless the bylaws or a resolution of the board of directors shall
otherwise provide, in which event, the bylaws or a certified copy of the
resolution, as the case may be, must be attached to this document.

 

6



--------------------------------------------------------------------------------

Exhibit A

Depiction of Reduction Premises

 

LOGO [g444774image002.jpg]

 

Exhibit A, Page 1



--------------------------------------------------------------------------------

Exhibit B

Tenant Work Letter

This Tenant Work Letter (“Tenant Work Letter”) sets forth the terms and
conditions relating to the construction of improvements for the Premises. All
references in this Tenant Work Letter to the “Lease” shall mean the relevant
portions of the Lease, as defined in the Amendment to which this Tenant Work
Letter is attached as Exhibit B.

SECTION 1

AS-IS CONDITION

Landlord has previously constructed the base, shell and core (i) of the Premises
and (ii) of the floor(s) of the Building on which the Premises are located
(collectively, the “Base, Shell and Core”), and Tenant shall accept the Base,
Shell and Core in its current “AS-IS” condition existing as of the date of the
Lease and the Amendment Date. Except for the Tenant Improvement Allowance set
forth below, Landlord shall not be obligated to make or pay for any alterations
or improvements to the Premises, the Building or the Project.

SECTION 2

TENANT IMPROVEMENTS

2.1 Tenant Improvement Allowance. Tenant shall be entitled to a one-time tenant
improvement allowance (the “Tenant Improvement Allowance”) in the amount of up
to, but not exceeding $15 per rentable square foot of the Premises (i.e., up to
$321,615 based on 21,441 rentable square feet of the Premises), for the costs
relating to the design and construction of Tenant’s improvements which are
permanently affixed to the Premises (the “Tenant Improvements”) and, if
applicable, the Furnishings Credit (as determined below). In no event shall
Landlord be obligated to make disbursements pursuant to this Work Letter in a
total amount which exceeds the Tenant Improvement Allowance. Tenant shall not be
entitled to receive any cash payment or credit against Rent or otherwise for any
unused portion of the Tenant Improvement Allowance which is not used to pay for
the Tenant Improvement Allowance Items (as such term is defined below).

2.2 Disbursement of the Tenant Improvement Allowance. Except as otherwise set
forth in this Tenant Work Letter, the Tenant Improvement Allowance shall be
disbursed by Landlord (each of which disbursement shall be made pursuant to
Landlord’s standard disbursement process), only for the following items and
costs (collectively, the “Tenant Improvement Allowance Items”):

2.2.1 payment of the fees of the “Architect” and the “Engineers,” as those terms
are defined in Section 3.1 of this Tenant Work Letter, and payment of the fees
incurred by, and the cost of documents and materials supplied by, Landlord and
Landlord’s consultants in connection with the preparation and review of the
“Construction Drawings,” as that term is defined in Section 3.1 of this Tenant
Work Letter;

2.2.2 the payment of plan check, permit and license fees relating to
construction of the Tenant Improvements;

2.2.3 the cost of construction of the Tenant Improvements, including, without
limitation, contractors’ fees and general conditions, testing and inspection
costs, costs of utilities, trash removal, parking and hoists, and the costs of
after-hours freight elevator usage;

2.2.4 the cost of any changes in the Base, Shell and Core when such changes are
required by the Construction Drawings (including if such changes are due to the
fact that such work is prepared on an unoccupied basis), such cost to include
all direct architectural and/or engineering fees and expenses incurred in
connection therewith;

2.2.5 the cost of any changes to the Construction Drawings or Tenant
Improvements required by applicable laws;

2.2.6 sales and use taxes and Title 24 fees;

2.2.7 all other costs to be expended by Landlord in connection with the
construction of the Tenant Improvements; and

2.2.8 provided the Tenant Improvement Allowance is not used in its entirety
pursuant to the foregoing Tenant Improvement Allowance Items, then Tenant shall
have the right to reimbursement of up to Thirty-Two Thousand One Hundred
Sixty-One and 50/00 Dollars ($32,161.50) (the “Furnishings Credit”) for Tenant’s
furniture, fixtures and equipment.

2.3 Specifications for Building Standard Components. Landlord has established
specifications (the “Specifications”) for the Building standard components to be
used in the construction of the Tenant Improvements in the Premises, which
Specifications have been received by Tenant. Unless otherwise agreed to by
Landlord, the Tenant Improvements shall comply with the Specifications. The
Specifications for the Building are attached hereto as Schedule 1.

 

Exhibit B, Page 2



--------------------------------------------------------------------------------

SECTION 3

CONSTRUCTION DRAWINGS

3.1 Selection of Architect/Construction Drawings. Landlord shall retain an
architect/space planner (the “Architect”) to prepare the “Construction
Drawings,” as that term is defined in this Section 3.1. Landlord shall retain
Landlord’s engineering consultants (the “Engineers”) to prepare all plans and
engineering working drawings relating to the structural, mechanical, electrical,
plumbing, HVAC, life safety, and sprinkler work in the Premises. The plans and
drawings to be prepared by Architect and the Engineers hereunder shall be known
collectively as the “Construction Drawings.” Notwithstanding that any
Construction Drawings are reviewed by Landlord or prepared by its Architect,
Engineers and consultants, and notwithstanding any advice or assistance which
may be rendered to Tenant by Landlord or Landlord’s Architect, Engineers, and
consultants, Landlord shall have no liability whatsoever in connection therewith
and shall not be responsible for any omissions or errors contained in the
Construction Drawings, and Tenant’s waiver and indemnity set forth in the Lease
shall specifically apply to the Construction Drawings.

3.2 Final Space Plan. Within three (3) days of the full execution and delivery
of the Lease by Landlord and Tenant, Tenant shall meet with Landlord’s Architect
and provide Landlord’s Architect with information regarding the preliminary
layout and designation of all proposed offices, rooms and other partitioning,
and their intended use and equipment to be contained therein (the
“Information”). Landlord and Architect shall, based on such Information (subject
to changes reasonably required by Landlord), prepare the final space plan for
Tenant Improvements in the Premises (collectively, the “Final Space Plan”),
which Final Space Plan shall include a layout and designation of all offices,
rooms and other partitioning, their intended use, and equipment to be contained
therein, and shall deliver the Final Space Plan to Tenant for Tenant’s approval.
Tenant shall approve or reasonably disapprove the Final Space Plan or any
revisions thereto within five (5) business days after Landlord delivers the
Final Space Plan or such revisions to Tenant. Tenant’s failure to disapprove the
Final Space Plan or any revisions thereto by written notice to Landlord (which
notice shall specify in detail the reasonable reasons for Tenant’s disapproval)
within said five (5) business day period and Tenant’s continued failure to
disapprove the Final Working Drawings within two (2) business days after receipt
of a second written notice shall be deemed to constitute Tenant’s approval of
the Final Space Plan or such revisions.

3.3 Final Working Drawings. Based on the Final Space Plan, Landlord shall cause
the Architect and the Engineers to complete the architectural and engineering
drawings for the Premises, and Architect shall compile a fully coordinated set
of architectural, structural, mechanical, electrical and plumbing working
drawings in a form which is complete to allow subcontractors to bid on the work
and to obtain all applicable permits (collectively, the “Final Working
Drawings”) and shall submit the same to Tenant for Tenant’s approval. The Final
Working Drawings shall incorporate modifications to the Final Space Plan as
necessary to comply with the floor load and other structural and system
requirements of the Building. To the extent that the finishes and specifications
are not completely set forth in the Final Space Plan for any portion of the
Tenant Improvements depicted thereon, the actual specifications and finish work
shall be in accordance with the Specifications. Tenant shall approve or
reasonably disapprove the Final Working Drawings or any revisions thereto within
three (3) business days after Landlord delivers the Final Working Drawings or
any revisions thereto to Tenant. Tenant’s failure to reasonably disapprove the
Final Working Drawings or any revisions thereto by written notice to Landlord
(which notice shall specify in detail the reasonable reasons for Tenant’s
disapproval) within said five (5) business day period and Tenant’s continued
failure to disapprove the Final Working Drawings within two (2) business days
after receipt of a second written notice shall be deemed to constitute Tenant’s
approval of the Final Working Drawings or such revisions.

3.4 Approved Working Drawings. The Final Working Drawings shall be approved or
deemed approved by Tenant (the “Approved Working Drawings”) prior to the
commencement of the construction of the Tenant Improvements. Landlord shall
cause the Architect to submit the Approved Working Drawing to the applicable
local governmental agency for all applicable building permits necessary to allow
“Contractor,” as that term is defined in Section 4.1 of this Tenant Work Letter,
to commence and fully complete the construction of the Tenant Improvements (the
“Permits”). No changes, modifications or alterations in the Approved Working
Drawings may be made without the prior written consent of Landlord, provided
that Landlord may withhold its consent, in its sole discretion, to any change in
the Approved Working Drawings, if such change would result in an Over-Allowance
Cap (as defined below).

3.5 Time Deadlines. Tenant shall use its best efforts to cooperate with
Architect, the Engineers, and Landlord to complete all phases of the
Construction Drawings and the permitting process and to receive the Permits, and
with Contractor, for approval of the “Cost Proposal,” as that term is defined in
Section 4.2 below as soon as possible after the execution of the Lease and, in
this regard, to the extent Landlord considers such meeting(s) to be reasonably
necessary, Tenant shall meet with Landlord on a weekly basis to discuss Tenant’s
progress in connection with the same.

SECTION 4

CONSTRUCTION OF THE TENANT IMPROVEMENTS

4.1 Contractor. A contractor, under the supervision of and selected by Landlord,
shall construct the Tenant Improvements (the “Contractor).”

4.2 Cost Proposal. After the Approved Working Drawings are signed by Landlord
and Tenant, Landlord shall provide Tenant with a cost proposal in accordance
with the Approved Working Drawings, which cost proposal shall include, as nearly
as possible, the cost of all Tenant Improvement Allowance Items to be incurred
by Tenant in connection with the construction of the Tenant Improvements (the
“Cost Proposal”). Notwithstanding the foregoing, portions of the cost of the
Tenant Improvements may be delivered to Tenant as such portions of the Tenant
Improvements are priced by Contractor (on an individual item-by-item or
trade-by-trade basis), even before the Approved Working Drawings are completed
(the “Partial Cost Proposal”). Tenant shall approve and deliver the Cost
Proposal to Landlord within five (5) business days of the receipt of the same
(or, as to a Partial Cost Proposal, within two (2) business days of receipt of
the same). The date by which Tenant must approve and deliver the Cost Proposal,
or the last Partial Cost Proposal to Landlord, as the case may be, shall be
known hereafter as the “Cost Proposal Delivery Date.” The total of all Partial
Cost Proposals, if any, shall be known as the Cost Proposal.

 

Exhibit B, Page 3



--------------------------------------------------------------------------------

4.3 Construction of Tenant Improvements by Landlord’s Contractor under the
Supervision of Landlord.

4.3.1 Over-Allowance Amount. On or before January 1, 2013, Tenant shall deliver
to Landlord cash in an amount (the “Over-Allowance Amount”) equal to the
difference between (i) the amount of the Cost Proposal and (ii) the amount of
the Tenant Improvement Allowance (less any portion thereof already disbursed by
Landlord, or in the process of being disbursed by Landlord, on or before the
date Tenant remits to Landlord the Over-Allowance Amount). In the event that,
after the Cost Proposal Date, any revisions, changes, or substitutions shall be
made to the Construction Drawings or the Tenant Improvements, any additional
costs which arise in connection with such revisions, changes or substitutions
shall be added to the Cost Proposal and shall be paid by Tenant to Landlord
immediately upon Landlord’s request to the extent such additional costs increase
any existing Over-Allowance Amount or result in an Over-Allowance Amount.
Following completion of the Tenant Improvements, Landlord shall deliver to
Tenant a final cost statement which shall indicate the final costs of the Tenant
Improvement Allowance Items, and if such cost statement indicates that Tenant
has underpaid or overpaid the Over-Allowance Amount, then within ten
(10) business days after receipt of such statement, Tenant shall deliver to
Landlord the amount of such underpayment or Landlord shall return to Tenant the
amount of such overpayment, as the case may be.

4.3.2 Intentionally Deleted.

4.3.3 Contractor’s Warranties and Guarantees. Landlord hereby assigns to Tenant
all warranties and guarantees by Contractor relating to the Tenant Improvements,
which assignment shall be on a non-exclusive basis such that the warranties and
guarantees may be enforced by Landlord and/or Tenant, and Tenant hereby waives
all claims against Landlord relating to, or arising out of the construction of,
the Tenant Improvements.

SECTION 5

MISCELLANEOUS

5.1 Tenant’s Representative. Tenant has designated Edie Dykstra as its sole
representative with respect to the matters set forth in this Tenant Work Letter,
who shall have full authority and responsibility to act on behalf of the Tenant
as required in this Tenant Work Letter.

5.2 Landlord’s Representative. Landlord has designated Alexandra Arsenlis as its
sole representative with respect to the matters set forth in this Tenant Work
Letter, who, until further notice to Tenant, shall have full authority and
responsibility to act on behalf of the Landlord as required in this Tenant Work
Letter.

5.3 Time of the Essence in This Tenant Work Letter. Unless otherwise indicated,
all references herein to a “number of days” shall mean and refer to calendar
days. In all instances where Tenant is required to approve or deliver an item,
if no written notice of approval is given or the item is not delivered within
the stated time period and such failure continues for two (2) business days
after the receipt of a second written notice, then, at Landlord’s sole option,
at the end of said period the item shall automatically be deemed approved or
delivered by Tenant and the next succeeding time period shall commence.

5.4 Tenant’s Lease Default. Notwithstanding any provision to the contrary
contained in the Lease, if an event of default by Tenant as described in
Section 19.1 of the Lease or any default by Tenant under this Tenant Work Letter
has occurred at any time on or before substantial completion of the Tenant
Improvements, then (i) in addition to all other rights and remedies granted to
Landlord pursuant to the Lease, at law and/or in equity, Landlord shall have the
right to withhold payment of all or any portion of the Tenant Improvement
Allowance and/or Landlord may cause Contractor to cease the construction of the
Premises (in which case, Tenant shall be responsible for any delay in the
substantial completion of the Tenant Improvements caused by such work stoppage
as set forth in Section 5.2 of this Tenant Work Letter), and (ii) all other
obligations of Landlord under the terms of this Tenant Work Letter shall be
forgiven until such time as such default is cured pursuant to the terms of the
Lease (in which case, Tenant shall be responsible for any delay in the
substantial completion of the Tenant Improvements caused by such inaction by
Landlord). In addition, if the Lease is terminated prior to the Revised
Expiration Date, for any reason due to a default by Tenant as described in
Section 19.1 of the Lease or under this Tenant Work Letter, in addition to any
other remedies available to Landlord under the Lease, at law and/or in equity,
Tenant shall pay to Landlord, as Additional Rent under the Lease, within five
(5) days of receipt of a statement therefor, any and all costs incurred by
Landlord (including any portion of the Tenant Improvement Allowance disbursed by
Landlord) and not reimbursed or otherwise paid by Tenant through the date of
such termination in connection with the Tenant Improvements to the extent
planned, installed and/or constructed as of such date of termination, including,
but not limited to, any costs related to the removal of all or any portion of
the Tenant Improvements and restoration costs related thereto.

 

Exhibit B, Page 4



--------------------------------------------------------------------------------

Exhibit D

Rules And Regulations

Tenant shall faithfully observe and comply with the following Rules and
Regulations. Landlord shall not be responsible to Tenant for the nonperformance
of any of said Rules and Regulations by or otherwise with respect to the acts or
omissions of any other tenants or occupants of the Building or Project.

1. Tenant shall not place any lock(s) on any door, or install any security
system (including, without limitation, card key systems, alarms or security
cameras), in the Premises or Building without Landlord’s prior written consent,
which consent shall not be unreasonably withheld, and Landlord shall have the
right to retain at all times and to use keys or other access codes or devices to
all locks and/or security system within and into the Premises. A reasonable
number of keys to the locks on the entry doors in the Premises shall be
furnished by Landlord to Tenant at Tenant’s cost, and Tenant shall not make any
duplicate keys. All keys shall be returned to Landlord at the expiration or
early termination of this Lease. Further, if and to the extent Tenant re-keys,
re-programs or otherwise changes any locks at the Project, Tenant shall be
obligated to restore all such locks and key systems to be consistent with the
master lock and key system at the Building, all at Tenant’s sole cost and
expense.

2. All doors opening to public corridors shall be kept closed at all times
except for normal ingress and egress to the Premises, unless electrical hold
backs have been installed. Sidewalks, doorways, vestibules, halls, stairways and
other similar areas shall not be obstructed by Tenant or used by Tenant for any
purpose other than ingress and egress to and from the Premises.

3. Landlord reserves the right to close and keep locked all entrance and exit
doors of the Building during such hours as are customary for comparable
buildings in the vicinity of the Building. Tenant, its employees and agents must
be sure that the doors to the Building are securely closed and locked when
leaving the Premises if it is after the normal hours of business for the
Building. Any tenant, its employees, agents or any other persons entering or
leaving the Building at any time when it is so locked, or any time when it is
considered to be after normal business hours for the Building, may be required
to sign the Building register when so doing. After-hours access by Tenant’s
authorized employees may be provided by hard-key, card-key access or other
procedures adopted by Landlord from time to time; Tenant shall pay for the costs
of all access cards provided to Tenant’s employees and all replacements thereof
for lost, stolen or damaged cards. Access to the Building and/or Project may be
refused unless the person seeking access has proper identification or has a
previously arranged pass for such access. Landlord and its agents shall in no
case be liable for damages for any error with regard to the admission to or
exclusion from the Building and/or Project of any person. In case of invasion,
mob, riot, public excitement, or other commotion, Landlord reserves the right to
prevent access to the Building and/or Project during the continuance of same by
any means it deems appropriate for the safety and protection of life and
property.

4. Landlord shall have the right to prescribe the weight, size and position of
all safes and other heavy property brought into the Building. Safes and other
heavy objects shall, if considered necessary by Landlord, stand on supports of
such thickness as is necessary to properly distribute the weight. Landlord will
not be responsible for loss of or damage to any such safe or property in any
case. All damage done to any part of the Building, its contents, occupants or
visitors by moving or maintaining any such safe or other property shall be the
sole responsibility of Tenant and any expense of said damage or injury shall be
borne by Tenant.

5. No furniture, freight, packages, supplies, equipment or merchandise will be
brought into or removed from the Building or carried up or down in the
elevators, except upon prior notice to Landlord, and in such manner, in such
specific elevator, and between such hours as shall be designated by Landlord.
Tenant shall provide Landlord with not less than 24 hours prior notice of the
need to utilize an elevator for any such purpose, so as to provide Landlord with
a reasonable period to schedule such use and to install such padding or take
such other actions or prescribe such procedures as are appropriate to protect
against damage to the elevators or other parts of the Building. Tenant shall
assume all risk for damage to articles moved and injury to any persons resulting
from the activity. If equipment, property, or personnel of Landlord or of any
other party is damaged or injured as a result of or in connection with the
activity, Tenant shall be solely liable for any resulting damage or loss.

6. Landlord shall have the right to control and operate the public portions of
the Building and Project, the public facilities, the heating and air
conditioning, and any other facilities furnished for the common use of tenants,
in such manner as is customary for comparable buildings in the vicinity of the
Building.

7. No signs, advertisements or notices shall be painted or affixed to windows,
doors or other parts of the Building, except those of such color, size, style
and in such places as are first approved in writing by Landlord. All tenant
identification and suite numbers at the entrance to the Premises shall be
installed by Landlord, at Tenant’s cost and expense, using the standard graphics
for the Building. Landlord may provide and maintain in the first floor (main
lobby) of the Building an alphabetical directory board or other directory device
listing tenants, and no other directory shall be permitted unless previously
consented to by Landlord in writing.

8. The requirements of Tenant will be attended to only upon application at the
management office of the Project or at such office location designated by
Landlord.

9. Tenant shall not disturb, solicit, or canvass any occupant of the Building or
Project and shall cooperate with Landlord or Landlord’s agents to prevent same.

10. The toilet rooms, urinals, wash bowls and other apparatus shall not be used
for any purpose other than that for which they were constructed, and no foreign
substance of any kind whatsoever shall be thrown therein. The expense of any
breakage, stoppage or damage resulting from the violation of this rule shall be
borne by the tenant who, or whose employees or agents, shall have caused it.

 

Exhibit D, Page 1



--------------------------------------------------------------------------------

11. Tenant shall not overload the floor of the Premises. Tenant shall not mark,
drive nails or screws, or drill into the partitions, woodwork or plaster or in
any way deface the Premises or any part thereof without Landlord’s consent first
had and obtained; provided, however, Landlord’s prior consent shall not be
required with respect to Tenant’s placement of pictures and other normal office
wall hangings on the interior walls of the Premises (but at the end of the Term,
Tenant shall repair any holes and other damage to the Premises resulting
therefrom).

12. Except for vending machines intended for the sole use of Tenant’s employees
and invitees, no vending machine or machines of any description other than
fractional horsepower office machines shall be installed, maintained or operated
upon the Premises without the written consent of Landlord. Tenant shall not
install, operate or maintain in the Premises or in any other area of the
Building, electrical equipment that would overload the electrical system beyond
its capacity for proper, efficient and safe operation as determined solely by
Landlord.

13. Tenant shall not use any method of heating or air conditioning other than
that which may be supplied by Landlord, without the prior written consent of
Landlord. Tenant shall not furnish cooling or heating to the Premises,
including, without limitation, the use of electronic or gas heating devices,
portable coolers (such as “move n cools”) or space heaters, without Landlord’s
prior written consent, and any such approval will be for devices that meet
federal, state and local code.

14. No inflammable, explosive or dangerous fluids or substances shall be used or
kept by Tenant in the Premises, Building or about the Property, except for those
substances as are typically found in similar premises used for general office
purposes and are being used by Tenant in a safe manner and in accordance with
all applicable Laws, rules and regulations. Tenant shall not, without Landlord’s
prior written consent, use, store, install, spill, remove, release or dispose
of, within or about the Premises or any other portion of the Property, any
asbestos-containing materials or any solid, liquid or gaseous material now or
subsequently considered toxic or hazardous under the provisions of 42 U.S.C.
Section 9601 et seq. or any other applicable environmental Laws which may now or
later be in effect. Tenant shall comply with all Laws pertaining to and
governing the use of these materials by Tenant, and shall remain solely liable
for the costs of abatement and removal.

15. Tenant shall not use, keep or permit to be used or kept, any foul or noxious
gas or substance in or on the Premises, or permit or allow the Premises to be
occupied or used in a manner offensive or objectionable to Landlord or other
occupants of the Building or Project by reason of noise, odors, or vibrations,
or interfere in any way with other tenants or those having business therewith.

16. Tenant shall not bring into or keep within the Project, the Building or the
Premises any animals (except those assisting handicapped persons), birds, fish
tanks, bicycles or other vehicles.

17. Tenant shall not use or occupy the Premises in any manner or for any purpose
which might injure the reputation or impair the present or future value of the
Premises or the Building. Tenant shall not use, or permit any part of the
Premises to be used, for lodging, sleeping or for any illegal purpose.

18. No cooking shall be done or permitted by Tenant on the Premises, nor shall
the Premises be used for the storage of merchandise, for lodging or for any
improper, objectionable or immoral purposes. Notwithstanding the foregoing,
Underwriters’ laboratory-approved equipment and microwave ovens may be used in
the Premises for heating food and brewing coffee, tea, hot chocolate and similar
beverages, provided that such use is in accordance with all applicable federal,
state and city laws, codes, ordinances, rules and regulations, and does not
cause odors which are objectionable to Landlord and other tenants.

19. Landlord will approve where and how telephone and telegraph wires and other
cabling are to be introduced to the Premises. No boring or cutting for wires
shall be allowed without the consent of Landlord. The location of telephone,
call boxes and other office equipment and/or systems affixed to the Premises
shall be subject to the approval of Landlord. Tenant shall not use more than its
proportionate share of telephone lines and other telecommunication facilities
available to service the Building.

20. Landlord reserves the right to exclude or expel from the Building and/or
Project any person who, in the judgment of Landlord, is intoxicated or under the
influence of liquor or drugs, or who shall in any manner do any act in violation
of any of these Rules and Regulations or cause harm to Building occupants and/or
property.

21. All contractors, contractor’s representatives and installation technicians
performing work in the Building shall be subject to Landlord’s prior approval,
which approval shall not be unreasonably withheld, and shall be required to
comply with Landlord’s standard rules, regulations, policies and procedures,
which may be revised from time to time.

22. Tenant, its employees and agents shall not loiter in the entrances or
corridors, nor in any way obstruct the sidewalks, lobby, halls, stairways or
elevators, and shall use the same only as a means of ingress and egress for the
Premises.

23. Tenant at all times shall maintain the entire Premises in a neat and clean,
first class condition, free of debris. Tenant shall not place items, including,
without limitation, any boxes, files, trash receptacles or loose cabling or
wiring, in or near any window to the Premises which would be visible anywhere
from the exterior of the Premises.

24. Tenant shall not waste electricity, water or air conditioning and agrees to
cooperate fully with Landlord to ensure the most effective operation of the
Building’s heating and air conditioning system, including, without limitation,
the use of window blinds to block solar heat load, and shall refrain from
attempting to adjust any controls. Tenant shall comply with and participate in
any program for metering or otherwise measuring the use of utilities and
services, including, without limitation, programs requiring the disclosure or
reporting of the use of any utilities or services. Tenant shall also cooperate
and comply with, participate in, and assist in the implementation of (and take
no action that is inconsistent with, or which would result in Landlord, the
Building and/or the Project failing to comply with the requirements of) any
conservation, sustainability, recycling, energy efficiency, and waste reduction
programs, environmental protection efforts and/or other programs that are in
place and/or implemented from time to time at the Building and/or the Project,
including, without limitation, any required reporting, disclosure, rating or
compliance system or program (including, but not limited to any LEED [Leadership
in Energy and Environmental Design] rating or compliance system, including those
currently coordinated through the U.S. Green Building Council).

 

Exhibit D, Page 2



--------------------------------------------------------------------------------

25. Tenant shall store all its recyclables, trash and garbage within the
interior of the Premises. No material shall be placed in the trash boxes or
receptacles if such material is of such nature that it may not be disposed of in
the ordinary and customary manner of removing and disposing of recyclables,
trash and garbage in the city in which the Project is located without violation
of any law or ordinance governing such disposal. All trash, garbage and refuse
disposal shall be made only through entry-ways and elevators provided for such
purposes at such times as Landlord shall designate.

26. Tenant shall comply with all safety, fire protection and evacuation
procedures and regulations established by Landlord or any governmental agency.

27. Tenant shall assume any and all responsibility for protecting the Premises
from theft, robbery and pilferage, which includes keeping doors locked and other
means of entry to the Premises closed, when the Premises are not occupied, or
when the Premises’ entry is not manned by Tenant on a regular basis.

28. No awnings or other projection shall be attached to the outside walls of the
Building without the prior written consent of Landlord. No curtains, blinds,
shades or screens shall be attached to or hung in, or used in connection with,
any window or door of the Premises without the prior written consent of
Landlord. The sashes, sash doors, skylights, windows, and doors that reflect or
admit light and air into the halls, passageways or other public places in the
Building shall not be covered or obstructed by Tenant, nor shall any bottles,
parcels or other articles be placed on the windowsills. All electrical ceiling
fixtures hung in offices or spaces along the perimeter of the Building must be
fluorescent and/or of a quality, type, design and bulb color approved by
Landlord.

29. The washing and/or detailing of or, the installation of windshields, radios,
telephones in or general work on, automobiles shall not be allowed on the
Project, except under specific arrangement with Landlord.

30. Food vendors shall be allowed in the Building upon receipt of a written
request from the Tenant. The food vendor shall service only the tenants that
have a written request on file in the management office of the Project. Under no
circumstance shall the food vendor display their products in a public or Common
Area including corridors and elevator lobbies. Any failure to comply with this
rule shall result in immediate permanent withdrawal of the vendor from the
Building. Tenants shall obtain ice, drinking water, linen, barbering, shoe
polishing, floor polishing, cleaning, janitorial, plant care or other similar
services only from vendors who have registered with the Building office and who
have been approved by landlord for provision of such services in the Premises.

31. Tenant must comply with requests by the Landlord concerning the informing of
their employees of items of importance to the Landlord.

32. Tenant shall comply with any non-smoking ordinance adopted by any applicable
governmental authority. Neither Tenant nor its agents, employees, contractors,
guests or invitees shall smoke or permit smoking in the Common Areas, unless the
Common Areas have been declared a designated smoking area by Landlord, nor shall
the above parties allow smoke from the Premises to emanate into the Common Areas
or any other part of the Building. Landlord shall have the right to designate
the Building (including the Premises) as a non-smoking building.

33. Tenant shall not take any action which would violate landlord’s labor
contracts or which would cause a work stoppage, picketing, labor disruption or
dispute, or interfere with Landlord’s or any other tenant’s or occupant’s
business or with the rights and privileges of any person lawfully in the
Building (“Labor Disruption”). Tenant shall take the actions necessary to
resolve the Labor Disruption, and shall have pickets removed and, at the request
of Landlord, immediately terminate any work in the Premises that gave rise to
the Labor Disruption, until Landlord gives its written consent for the work to
resume. Tenant shall have no claim for damages against Landlord or and its
trustees, members, principals, beneficiaries, partners, officers, directors,
employees, Mortgagees, or agents.

34. No tents, shacks, temporary or permanent structures of any kind shall be
allowed on the Project. No personal belongings may be left unattended in any
Common Areas.

35. Landlord shall have the right to prohibit the use of the name of the
Building or any other publicity by Tenant that in Landlord’s sole opinion may
impair the reputation of the Building or its desirability. Upon written notice
from Landlord, Tenant shall refrain from and discontinue such publicity
immediately.

36. Landlord shall have the right to designate and approve standard window
coverings for the Premises and to establish rules to assure that the Building
presents a uniform exterior appearance. Tenant shall ensure, to the extent
reasonably practicable, that window coverings are closed on windows in the
Premises while they are exposed to the direct rays of the sun.

37. The work of cleaning personnel shall not be hindered by Tenant after
5:30 P.M., and cleaning work may be done at any time when the offices are
vacant. Windows, doors and fixtures may be cleaned at any time. Tenant shall
provide adequate waste and rubbish receptacles to prevent unreasonable hardship
to the cleaning service.

 

Exhibit D, Page 3



--------------------------------------------------------------------------------

PARKING RULES AND REGULATIONS

(i) Landlord reserves the right to establish and reasonably change the hours for
the Parking Area, on a non-discriminatory basis, from time to time. Tenant shall
not store or permit its employees to store any automobiles in the Parking Area
without the prior written consent of the operator. Except for emergency repairs,
Tenant and its employees shall not perform any work on any automobiles while
located in the Parking Area, or on the Property. The Parking Area may not be
used by Tenant or its agents for overnight parking of vehicles. If it is
necessary for Tenant or its employees to leave an automobile in the Parking Area
overnight, Tenant shall provide the operator with prior notice thereof
designating the license plate number and model of such automobile.

(ii) Tenant (including Tenant’s agents) will use the parking spaces solely for
the purpose of parking passenger model cars, small vans and small trucks and
will comply in all respects with any rules and regulations that may be
promulgated by Landlord from time to time with respect to the Parking Area.

(iii) Cars must be parked entirely within the stall lines painted on the floor,
and only small cars may be parked in areas reserved for small cars.

(iv) All directional signs and arrows must be observed.

(v) The speed limit shall be 5 miles per hour.

(vi) Parking spaces reserved for handicapped persons must be used only by
vehicles properly designated.

(vii) Parking is prohibited in all areas not expressly designated for parking,
including without limitation:

 

  (a) areas not striped for parking;

 

  (b) aisles;

 

  (c) where “no parking” signs are posted;

 

  (d) ramps; and

 

  (e) loading zones.

(viii) Parking stickers, key cards or any other devices or forms of
identification or entry supplied by the operator shall remain the property of
the operator. Such device must be displayed as requested and may not be
mutilated in any manner. The serial number of the parking identification device
may not be obliterated. Parking passes and devices are not transferable and any
pass or device in the possession of an unauthorized holder will be void.

(ix) Parking managers or attendants are not authorized to make or allow any
exceptions to these Rules.

(x) Every parker is required to park and lock his/her own car.

(xi) Loss or theft of parking pass, identification, key cards or other such
devices must be reported to Landlord and to the parking manager immediately. Any
parking devices reported lost or stolen found on any authorized car will be
confiscated and the illegal holder will be subject to prosecution. Lost or
stolen passes and devices found by Tenant or its employees must be reported to
the office of the parking manager immediately.

(xii) Washing, waxing, cleaning or servicing of any vehicle by the customer
and/or his agents is prohibited. Parking spaces may be used only for parking
automobiles.

(xiii) Tenant agrees to acquaint all persons to whom Tenant assigns a parking
space with these Rules.

(xiv) Neither Landlord nor any operator of the Parking Area within the Project,
as the same are designated and modified by Landlord, in its sole discretion,
from time to time will be liable for loss of or damage to any vehicle or any
contents of such vehicle or accessories to any such vehicle, or any property
left in the Parking Area, resulting from fire, theft, vandalism, accident,
conduct of other users of the Parking Area and other persons, or any other
casualty or cause. Further, Tenant understands and agrees that: (i) Landlord
will not be obligated to provide any traffic control, security protection or
operator for the Parking Area; (ii) Tenant uses the Parking Area at its own
risk; and (iii) Landlord will not be liable for personal injury or death, or
theft, loss of or damage to property. Tenant indemnifies and agrees to hold
Landlord, any operator of the Parking Area and their respective agents harmless
from and against any and all claims, demands, and actions arising out of the use
of the Parking Area by Tenant and its agents, whether brought by any of such
persons or any other person.

(xv) Tenant will ensure that any vehicle parked in any of the parking spaces
will be kept in proper repair and will not leak excessive amounts of oil or
grease or any amount of gasoline. If any of the parking spaces are at any time
used: (i) for any purpose other than parking as provided above; (ii) in any way
or manner reasonably objectionable to Landlord; or (iii) by Tenant after default
by Tenant under the Lease, Landlord, in addition to any other rights otherwise
available to Landlord, may consider such default an event of default under the
Lease.

(xvi) Tenant’s right to use the Parking Area will be in common with other
tenants of the Project and with other parties permitted by Landlord to use the
Parking Area. Landlord reserves the right to assign and reassign, from time to
time, particular parking spaces for use by persons selected by Landlord,
provided that Tenant’s rights under the Lease are preserved. Landlord will not
be liable to Tenant for any unavailability of Tenant’s designated spaces, if
any, nor will any unavailability entitle Tenant to any refund, deduction, or
allowance. Tenant will not park in any numbered space or any space designated
as: RESERVED, HANDICAPPED, VISITORS ONLY, or LIMITED TIME PARKING (or similar
designation).

(xvii) If the Parking Area is damaged or destroyed, or if the use of the Parking
Area is limited or prohibited by any governmental authority, or the use or
operation of the Parking Area is limited or prevented by strikes or other labor
difficulties or other causes beyond Landlord’s control, Tenant’s inability to
use the parking spaces will not subject Landlord or any operator of the Parking
Area to any liability to Tenant and will not relieve Tenant of any of its
obligations under the Lease and the Lease will remain in full force and effect.
Tenant will pay to Landlord upon demand, and Tenant indemnifies Landlord
against, any and all loss or damage to the Parking Area, or any equipment,
fixtures, or signs used in connection with the Parking Area and any adjoining
buildings or structures caused by Tenant or any of its agents.

 

Exhibit D, Page 4



--------------------------------------------------------------------------------

(xviii) Tenant has no right to assign or sublicense any of its rights in the
parking passes, except as part of a permitted assignment or sublease of the
Lease; however, Tenant may allocate the parking passes among its employees.

(xix) Tenant shall be responsible for the observance of all of the foregoing
rules by Tenant’s employees, agents, clients, customers, invitees or guests.
Landlord may waive any one or more of these Rules and Regulations for the
benefit of any particular tenant or tenants, but no such waiver by Landlord
shall be construed as a waiver of such Rules and Regulations in favor of any
other tenant or tenants, nor prevent Landlord from thereafter enforcing any such
Rules or Regulations against any or all tenants of the Building and/or Project.
Landlord reserves the right at any time to change or rescind any one or more of
these Rules and Regulations, or to make such other and further reasonable Rules
and Regulations as in Landlord’s judgment may from time to time be necessary for
the management, safety, care and cleanliness of the Premises, Building and
Project, and for the preservation of good order therein, as well as for the
convenience of other occupants and tenants therein. Landlord shall not be
responsible to Tenant or to any other person for the nonobservance of the Rules
and Regulations by another tenant or other person. Tenant shall be deemed to
have read these Rules and Regulations and to have agreed to abide by them as a
condition of its occupancy of the Premises.

 

Exhibit D, Page 5



--------------------------------------------------------------------------------

Addendum 1

Right Of First Refusal

This Addendum 1 (“Addendum 1”) is incorporated as a part of that certain Office
Lease dated October 23, 2007, as amended, by and between LEGACY PARTNERS II SAN
MATEO PLAZA, LLC, a Delaware limited liability company (“Landlord”), and
CAFEPRESS, INC., a Delaware corporation (“Tenant”), for the Premises located at
1850 Gateway Drive, Suite 300, San Mateo, California 94404 (the “Premises”).

1. Right of First Refusal. Commencing on the date hereof and expiring on
March 31, 2014, Tenant shall have a one-time right of first refusal (“First
Refusal Right”) to lease those certain spaces in the Building known as Suite
150, containing approximately 4,012 rentable square feet of space, and Suite
200, containing approximately 20,502 rentable square feet of space, located on
the first and second floors of the Building, respectively (individually a “First
Refusal Space”, and collectively, the “First Refusal Spaces”), which may become
available for lease as provided hereinbelow as determined by Landlord. For
purposes hereof, any First Refusal Space shall become available for lease to
Tenant upon receipt by Landlord of a bona fide proposal, a bona fide letter of
intent or a bona fide request for proposal to lease all or any portion of the
First Refusal Space which proposal, letter of intent or request for proposal is
acceptable to Landlord (“Lease Proposal”). Notwithstanding anything herein to
the contrary, Tenant’s First Refusal Right set forth herein shall be subject and
subordinate to all expansion, first refusal and similar rights currently set
forth in any lease which has been executed as of the date of execution of this
Lease, as such leases may be modified, amended or extended (collectively, the
“Superior Rights”).

2. Terms and Conditions. Landlord shall give Tenant written notice (the “First
Refusal Notice”) that a First Refusal Space will or has become available for
lease by Tenant as provided above (as such availability is determined by
Landlord) pursuant to the terms of Tenant’s First Refusal Right, as set forth in
this Addendum 1, provided that no holder of Superior Rights desires to lease all
or any portion of such First Refusal Space. Any such Landlord’s First Refusal
Notice delivered by Landlord in accordance with the provisions of Section 1
above shall set forth the terms upon which Landlord would lease a First Refusal
Space to Tenant as set forth in the Lease Proposal. As of the commencement of a
First Refusal Space term, Landlord shall deliver to Tenant possession of a First
Refusal Space in its then existing condition and state of repair, “AS IS”,
without any obligation of Landlord to remodel, improve or alter a First Refusal
Space, to perform any other construction or work of improvement upon the First
Refusal Space, or to provide Tenant with any construction or refurbishment
allowance, except as otherwise set forth in the Lease Proposal. Tenant
acknowledges that no representations or warranties of any kind, express or
implied, respecting the condition of a First Refusal Space, Building, or Project
have been made by Landlord or any agent of Landlord to Tenant, except as
expressly set forth herein. Tenant further acknowledges that neither Landlord
nor any of Landlord’s agents, representatives or employees have made any
representations as to the suitability or fitness of a First Refusal Space for
the conduct of Tenant’s business, or for any other purpose. Any exception to the
foregoing provisions must be made by express written agreement signed by both
parties.

3. Procedure for Acceptance. On or before the date which is three (3) business
days after Tenant’s receipt of Landlord’s First Refusal Notice (the “Election
Date”),Tenant shall deliver written notice to Landlord (“Tenant’s Election
Notice”) pursuant to which Tenant shall have the one-time right to elect either
to: (i) lease an entire First Refusal Space described in the First Refusal
Notice upon the terms set forth in the First Refusal Notice; or (ii) refuse to
lease such First Refusal Space identified in the First Refusal Notice. If Tenant
does not respond in writing to Landlord’s First Refusal Notice by the Election
Date or wishes to modify the terms set forth in the First Refusal Notice, Tenant
shall be deemed to have elected not to lease such First Refusal Space. If Tenant
does not elect or is deemed to have elected not to lease either of the First
Refusal Spaces, then Tenant’s First Refusal Right set forth in this Addendum 1
shall terminate and Landlord shall thereafter have the right to lease all or any
portion of such First Refusal Spaces to anyone to whom Landlord desires on any
terms Landlord desires, provided, however, following Tenant’s election (or
deemed election) not to lease a First Refusal Space on the terms set forth in
the First Refusal Notice, in the event that Landlord offers such First Refusal
Space to another party on terms that have a net effective rate that are more
than ten percent (10%) better than the net effective rate offered to Tenant in a
First Refusal Notice, then Tenant shall again have a First Refusal Right with
respect to such First Refusal Space and Landlord shall again be required to
offer such space to Tenant in accordance with the terms of this Addendum 1.
Furthermore, in the event that Tenant does not exercise (or otherwise waive) its
First Refusal Right following receipt of a First Refusal Notice, and,
thereafter, Landlord has not entered into a lease with the third party whose
Lease Proposal terms were presented to Tenant within six (6) months after the
date of the applicable First Refusal Notice, Tenant’s First Refusal Right shall
again apply to the subject First Refusal Space.

4. Lease of First Refusal Space. If Tenant timely exercises this First Refusal
Right as set forth herein, Tenant shall provide Landlord a non-refundable
deposit, equivalent to the last three (3) month’s Base Rent and Operating
Expenses for a First Refusal Space and the parties shall have fifteen
(15) business days after Landlord receives Tenant’s Election Notice and deposit
from Tenant in which to execute an amendment to the Lease adding such First
Refusal Space to the Premises on all of the terms and conditions as applicable
to the initial Premises, as modified to reflect the terms and conditions as set
forth in Landlord’s First Refusal Notice. Upon full execution of an amendment
for a First Refusal Space, the non-refundable deposit shall be credited toward
the security deposit for such First Refusal Space, as agreed between the
parties. Notwithstanding anything to the contrary contained herein, Tenant must
elect to exercise its First Refusal Right provided herein, if at all, with
respect to all of the space refused by Landlord to Tenant in Landlord’s First
Refusal Notice at any particular time, and Tenant may not elect to lease only a
portion thereof unless agreed to by Landlord in writing.

 

Addendum 1, Page 1



--------------------------------------------------------------------------------

5. Limitations on, and Conditions to, First Refusal Right. Notwithstanding
anything in the foregoing to the contrary, at Landlord’s option, and in addition
to all of Landlord’s remedies under this Lease, at law or in equity, the First
Refusal Right hereinabove granted to Tenant shall not be deemed to be properly
exercised if any of the following individual events occur or any combination
thereof occur: (i) at any time Tenant is, or has been, in default of the
performance of any of the covenants, conditions or agreements to be performed
under this Lease; and/or (ii) on the scheduled commencement date for Tenant’s
lease of a First Refusal Space, Tenant is in default under this Lease; and/or
(iii) Tenant has assigned its rights and obligations under all or part of the
Lease or Tenant has subleased more than twenty five percent (25%) of the
rentable area of the Premises; and/or (iv) Tenant’s financial condition is
unacceptable to Landlord at the time Tenant’s Election Notice is delivered to
Landlord; and/or (v) Tenant has failed to exercise properly this First Refusal
Right in a timely manner in strict accordance with the provisions of this
Addendum 1; and/or (vi) Tenant no longer has possession of all or any part of
the Premises under the Lease, or if the Lease has been terminated earlier,
pursuant to the terms and provisions of the Lease. Tenant’s First Refusal Right
to lease a First Refusal Space is personal to the original Tenant executing this
Lease, and may not be assigned or exercised, voluntarily or involuntarily, by or
to, any person or entity other than the original Tenant, and shall only be
available to and exercisable by the Tenant when the original Tenant is in actual
and physical possession of the entire Premises.

 

Addendum 1, Page 2